Citation Nr: 0925199	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1973.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2007.  That development was completed, and the case has since 
been returned to the Board.

The Board notes that the Veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied in an August 1996 rating decision.  As 
such, the issue has been adjudicated as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder.  However, the 
evidence associated with the claims file since the issuance 
of the August 1996 rating decision includes additional 
service personnel records.  Such records were previously 
unavailable and indicate that the Veteran sought psychiatric 
treatment in service.  They also show that the Veteran was 
discharged with a finding that he had character and behavior 
disorders as well as a paranoid personality.  Applicable 
regulations provide that, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  The regulation further 
identifies service records related to a claimed in-service 
event, injury, or disease as relevant service department 
records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and 
material evidence is not needed to reopen a previously denied 
claim when relevant service treatment records and/or any 
other relevant service department records are received after 
a prior final denial.  Rather, the claim is simply reviewed 
on a de novo basis.  Therefore, the Board has recharacterized 
the issue on appeal as entitlement to service connection for 
a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

 
REMAND

Reason for Remand:  To search for additional service 
treatment records and to obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).	

The Board remanded the Veteran's case in January 2007, in 
pertinent part, to obtain additional service treatment 
records.  The RO had previously obtained and associated the 
Veteran's service treatment records with the claims file; 
however, it was noted that the Veteran has consistently 
asserted that he was referred to a psychiatrist 60 days prior 
to his discharge from service and that he was separated for 
medical reasons, namely paranoid schizophrenia.  His service 
personnel records also indicate that he sought psychiatric 
treatment.  However, the service medical records associated 
with the claims file do not document such treatment. 

Following the remand, the RO did request service medical 
inpatient and outpatient psychiatric and mental health 
records.  The request stated that a search for clinical 
records should be made for the period from December 1972 to 
January 1973.  A response indicated that there were no 
inpatient records, including clinical records.  However, it 
was also noted that an additional search was not possible 
with the information furnished.  In particular, the response 
indicated that the name or number as well as the location of 
the hospital where the Veteran was treated were needed.  The 
Veteran's service personnel records indicate that he was 
provided psychiatric treatment at the United States Air Force 
Hospital at Luke Air Force Base in Arizona in October 1972.  
A letter from the treating psychiatrist also noted that the 
Veteran was previously seen in July 1972.  However, no 
attempt was made to obtain records using such information.  
Thus, additional efforts should be undertaken to attempt to 
obtain any additional service-related records.

In addition, the Veteran was afforded a VA mental examination 
in September 2003.  His representative has contended that he 
should be provided another VA examination.  As previously 
discussed, additional service personnel records have been 
obtained, which indicate that the Veteran sought psychiatric 
treatment and was assessed as having character and behavior 
disorders as well as a paranoid personality.  A general 
discharge was subsequently recommended.  The September 2003 
VA examiner did not review these records prior to rendering 
his opinion.  Therefore, the Board finds that a clarifying 
medical opinion is necessary for the purpose of determining 
the nature and etiology of any psychiatric disorder that may 
be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient psychiatric or 
mental health records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  
Specifically, it should be ascertained 
whether mental health records may be 
stored somewhere other than with the 
service treatment records.  These 
efforts should include requesting 
clinical records documenting the 
Veteran's treatment at the United States 
Air Force Hospital at Luke Air Force 
Base in Arizona in July 1972 and October 
1972. 

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his medical records from his active duty 
service as well as any further action to 
be taken.

2.  After completing the action in the 
preceding paragraph, the RO should refer 
the Veteran's claims folder to the 
September 2003 VA mental examiner or, if 
he is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any current psychiatric disorder that 
may be present.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service 
treatment records, service personnel 
records, and post-service medical 
records.  The examiner should identify 
all current psychiatric disorders.  For 
each disorder identified, the examiner 
should indicate whether it is at least 
as likely as not that it is causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

